Citation Nr: 1121265	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial rating higher than 10 percent for postoperative residuals of degenerative disc disease (DDD) of the lumbosacral spine prior to June 25, 2008, and a rating higher than 20 percent since.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a bilateral shoulder disorder.

7.  Entitlement to service connection for residuals of a left ankle sprain.

8.  Entitlement to service connection for a bilateral ear disorder, including otitis media and otitis externa.

9.  Entitlement to service connection for asthma.

10.  Entitlement to service connection for skin lesions on both thighs, claimed as secondary to steroid injections for the service-connected DDD of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to December 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2005, February 2007, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board issued an August 2010 decision dismissing - as withdrawn, claims for service connection for bilateral hearing loss and for an initial rating higher than 10 percent for a scar on the Veteran's lower back.

The Board, however, remanded all of the remaining claims so the Veteran could have a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  The Veteran subsequently elected in October 2010 to have a video-conference hearing with the Board, so with him at the RO and the presiding judge at the Board's offices in Washington, DC, rather than a Travel Board hearing, with both present at the RO.  The Veteran had this video-conference hearing in January 2011.  The undersigned VLJ presided.  And, as will be explained, at the outset of the hearing the Veteran withdrew his claims for higher ratings for his low back disability and hypertension, so the Board is dismissing these claims.

The Board also held the record open for 60 additional days following the hearing to allow the Veteran time to obtain and submit additional supporting evidence, which he did in February 2011 through his representative and waived the right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Partly because of receiving this additional evidence, however, some of the remaining claims require further development before being decided.  So the Board is remanding the claims for service connection for a bilateral ear disorder (otitis media and externa), asthma, and skin lesions on both thighs to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During his January 2011 hearing, prior to promulgating a decision in this appeal, the Veteran withdrew his claims for higher ratings for his low back disability and hypertension.

2.  It is just as likely as not an external hemorrhoid and TMJ Syndrome found during an April 2005 VA compensation examination had their onset during his military service, which had only recently ended just a relatively few short months earlier in December 2004.

3.  However, he does not have current disabilities involving either knee or shoulder to account for his subjective complaints of pain.

4.  And the left ankle sprain he sustained in service apparently resolved without chronic residual disability.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for higher ratings for the low back disability and hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Resolving all reasonable doubt in his favor, the Veteran's hemorrhoids and TMJ Syndrome were incurred in service.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  However, the Veteran has not established he has bilateral knee and shoulder disorders due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  He also has not established he has chronic residuals of a left ankle sprain incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance with the development of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

These duties to notify and assist do not apply to the claims concerning the propriety of the initial ratings assigned for the Veteran's low back disability and hypertension since he is withdrawing his appeal of these claims.  But see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (additionally indicating that, in any event, so even if he was not withdrawing these claims, VA is not required to provide VCAA notice concerning a "downstream" issue, thus including concerning whether it was appropriate to assign a particular initial rating following the granting of service connection for the underlying disability).


The Board is also granting the Veteran's claims for service connection for hemorrhoids and TMJ Syndrome.  Consequently, in light of this favorable outcome, there also is no need to discuss whether VA has satisfied its duties to notify and assist him with these other claims.  Even if these preliminary obligations have not been met, this would amount to no more than nonprejudicial, i.e., harmless error, because these claims are being granted, regardless.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, a VCAA notice error must be outcome determinative of a claim).

With respect to his claims for service connection for a bilateral knee disorder, a bilateral shoulder disorder, and for residuals of a left ankle sprain, the duty to notify has been satisfied by way of letters to him dated in May 2005, July 2005, and April 2006, which properly informed him of what evidence was required to substantiate these remaining claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The first two letters were also issued prior to the initial adjudication of these claims, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims that are being denied in this decision.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as relevant to these claims.  He also was afforded a VA compensation examination in April 2005 in response to these claims, including for opinions concerning whether he has these claimed disabilities and, if he does, whether they are related or attributable to his military service or date back to his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA. 


II.  Entitlement to Higher Initial Ratings for the Hypertension and DDD of the Lumbosacral Spine

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In this case, the Veteran indicated at the outset of his January 2011 video-conference hearing that he is withdrawing his appeal for higher ratings for his low back disability and hypertension.  Accordingly, since Board does not have jurisdiction to review the appeal of these claims, they are dismissed.

III.  Statutes, Regulations, and Precedent Cases Governing Claims for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

This first requirement of current disability is the most fundamental requirement of a service-connection claim because, absent fulfillment of this requirement, there is no current disability to attribute to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Absent proof he has the alleged condition, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it).


In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Generally speaking, a "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  There is an exception to this general rule if the particular type of condition claimed is readily amenable to lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  But the Court has clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Merely sustaining a relevant injury in service is not enough to establish entitlement to service connection since there must be chronic (i.e., permanent) disability resulting from the injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt concerning any issue material to the determination must be resolved in the Veteran's favor.  38 C.F.R. § 3.102.

IV.  Hemorrhoids

An April 2005 VA compensation examination confirmed the Veteran had an external hemorrhoid.  He claims he also had hemorrhoids while in service, so reason to grant service connection.  For the reasons and bases set forth below, the Board will resolve all reasonable doubt in his favor and grant his claim.

The Veteran's service treatment records (STRs) make no specific reference to hemorrhoids or to any symptoms commonly associated with hemorrhoids, such as rectal pain, bleeding, and itching.  These records therefore provide evidence against his claim that he initially experienced hemorrhoids during his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight that findings or opinions offered long after the fact).  But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (service treatment records (STRs), etc.).  So while the absence of any documented complaints or treatment for hemorrhoids during service is a relevant consideration, it is not reason enough, alone, to conclude the Veteran necessarily did not have hemorrhoids while in service, as he is alleging.  But that said, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Board must make an express credibility finding regarding lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of relevant in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

And, here, the Board finds the Veteran's statements that he experienced hemorrhoids during his service credible.  Indeed, the mere fact that he was diagnosed with an external hemorrhoid in April 2005, only some four months after the conclusion of his military service in December 2004, tends to support his claim that he also had hemorrhoids while in service.  And as already explained, he is competent to say he experienced rectal pain, bleeding, and itching, i.e., the commonly associated symptoms, both while in service and continuing during those 4 or so intervening months leading up to confirmation of the external hemorrhoid during his April 2005 VA compensation examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).


Because the Veteran's lay testimony regarding the history of his hemorrhoids is both competent and credible, it is ultimately probative of this determinative issue of when he initially experienced this condition.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

So, at the very least, the medical and lay evidence pertinent to this claim is in relative equipoise, meaning about evenly balanced for and against this claim.  And in this circumstance he is given the benefit of the doubt and his claim granted.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Accordingly, service connection for hemorrhoids is warranted.

V.  Entitlement to Service Connection for TMJ Syndrome

The Board reaches the same conclusion concerning the Veteran's TMJ Syndrome, which also was diagnosed during his April 2005 VA compensation examination, so very soon after the conclusion of his military service in December 2004.  His STRs admittedly make no reference to TMJ Syndrome or related symptoms.  But he claims that he has experienced continuous symptoms since service, such as popping, clicking, and locking of his jaw, and he is competent to make this proclamation and the Board finds his lay testimony concerning this to be credible, so ultimately probative.  See Jandreau and Davidson, both supra.  His credibility is supported by the fact that the April 2005 VA examination report lists a diagnosis of TMJ Syndrome just some four months after he left the military in December 2004.  Therefore, the Board will resolve all reasonable doubt in his favor and also grant this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

VI.  Entitlement to Service Connection for a Bilateral Knee Disorder, a Bilateral Shoulder Disorder, and for Residuals of a Left Ankle Sprain

These other claims unfortunately must be denied because the Veteran has not established that he has these claimed disabilities.  See again Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof he has these claimed disabilities, there can be no valid claim because there are no current disabilities to attribute to his military service).

His STRs show he was treated for an inversion left ankle sprain in 1999.  But that injury was treated and apparently resolved well before his discharge from service some 5 years later, in December 2004, as the remainder of his STRs make no further reference to any left ankle problems or resultant impairment or disability.  And there is absolutely no mention whatsoever in any of his STRs of any injury involving either knee or shoulder.

But even more significant is the fact that his current complaints of pain in his knees, shoulders, and left ankle have not been attributed to an underlying diagnosis.  This is significant because the Court has held that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

During his April 2005 VA compensation examination, the Veteran told the examiner that he could "feel the weather" in his knees, that he experiences pain in both shoulders when lifting his arms over his head, that that his left ankle does not have as much motion as his right ankle.  On physical examination, however, no objective findings were noted concerning either knee, either shoulder, or the left ankle in particular.  X-rays of these joints also were entirely normal.  Therefore, the examiner was unable to attribute the Veteran's complaints to a clinical diagnosis, and none of the other medical evidence in the file establishes the Veteran has any underlying disability or diagnosis to account for these complaints of pain, either.


The VA examiner's conclusion that the Veteran does not have a diagnosis concerning his knees, shoulders, and left ankle constitutes compelling evidence against these claims since the examiner is competent to make this determination following a clinical evaluation, which included X-rays.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  

There also is no other medical evidence in the file indicating or even suggesting the Veteran has current disabilities involving his knees, shoulders, and left ankle.  In a February 2011 letter, B.C., M.D., indicates the Veteran suffers from multiple medical conditions, including shoulder and knee pain.  Significantly, however, even Dr. B.C. does not identify a clinical diagnosis to account for this pain, such as, for example, arthritis.  See again Sanchez-Benitez, 13 Vet. App. at 282 (holding that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Therefore, in the absence of current disability involving the Veteran's knees, shoulders, and left ankle, there is no valid claim.  See McClain, 21 Vet. App. at 321 (disability must be present at the time the claim for VA disability compensation is filed or during the pendency of the claim); Brammer, 3 Vet. App. at 225 (in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich, 104 F.3d at 1332 (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

Although the Veteran is competent to say he experiences pain in his knees, shoulders, and left ankle, this is not being disputed since, as mentioned, even Dr. B.C. has confirmed this.  But the Veteran is not also competent to ascribe this pain to an underlying diagnosis, which, as mentioned, even Dr. B.C. (who is competent to do this) has not done.  And even the April 2005 VA compensation examiner seemingly acknowledged the Veteran's complaints of pain, just was unable to determine any underlying diagnosis or etiology that could account for it, including, as mentioned, based on the unremarkable X-rays.  So another VA compensation examination is unwarranted because there still is no underlying disability to associate with the Veteran's military service, even, again, accepting that he experiences pain.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In conclusion, since the Veteran has not satisfied the most essential requirement of establishing he has disability involving his knees, shoulders, and left ankle, the preponderance of the evidence is against these claims.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of these claims must be denied.


ORDER

Since withdrawn, the claims for higher ratings for the hypertension and low back disability are dismissed.

The claims for service connection for hemorrhoids and TMJ Syndrome are granted.

However, the claims for service connection for a bilateral knee disorder, bilateral shoulder disorder, and for residuals of a left ankle sprain are denied.



REMAND

The Board finds that additional evidentiary development is required before it can adjudicate the remaining claims for service connection for a bilateral ear disorder (otitis media and externa), asthma, and skin lesions on both thighs.  Although the Board sincerely regrets the additional delay that will result in deciding the appeal of these remaining claims, a remand is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration. 

A.  Bilateral Ear Disorder

With respect to his claim for service connection for a bilateral ear disorder, and specifically for otitis media and externa, the Veteran's STRs confirm he was treated for ear infections on at least four occasions during his military service - for otitis media in October 1994, otitis externa of the right ear and otitis media of the left ear in February 1995, otitis externa in July 1996, and Eustachian tube dysfunction in December 2003.  He was provided a VA examination in April 2005, but at the time there was no evidence or indication of any kind of ear infection, so no then current disability.  However, he since has testified under oath during his January 2011 video-conference hearing before the Board that he still experiences recurrent ear infections up to three to four times a year, although there admittedly was no active infection at the time of his April 2005 VA examination.  

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  The Court therefore concluded an examination during an inactive or remission phase did not accurately reflect elements of a skin condition that caused the Veteran to miss three to four months of work at a time.  So the Board finds the Veteran is entitled to another VA examination to determine whether he is still experiencing the recurrent ear infections he experienced in service.  And, if possible, this examination should be scheduled during an active ear infection or phase of his disease.

B.  Asthma

A VA examination is also needed to determine whether the Veteran suffers from asthma, or any other respiratory disorder, as a result of his military service.  When completing an Asbestos Medical Surveillance Program Questionnaire during service, it was noted the Veteran had been exposed to asbestos for approximately a month while renovating a ship in which he removed insulation from pipes.  He claims his asthma is a consequence of that asbestos exposure in service.

The RO denied this claim on the basis that there was no evidence he suffers from asthma or any other respiratory-related disorder.  However, the record shows he was treated for acute asthmatic bronchitis in September 2006 and more recently received a diagnosis of asthma in February 2011.  So he has at least confirmed he has this condition.  He still has to show, however, he has this condition as a consequence of said exposure.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4- 2000 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.


The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id., at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

Since the Veteran now at least has a diagnosis of asthma, a medical opinion is needed concerning its etiology - but specifically in terms of whether it is a consequence or result of the exposure to asbestos he had during his service.

C.  Skin Lesions of Both Thighs

The April 2005 VA examination report notes the Veteran has lesions on the posterior aspect of both thighs.  He claims these lesions are the result of 
non-steroidal anti-inflammatory drug (NSAID) injections he has received for his service-connected low back disability.  So, in essence, he is claiming entitlement to service connection for these skin lesions on the premise they are secondary to this service-connected low back disability.  See C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected condition).  Since the April 2005 VA examiner did not comment on this possible relationship, a medical nexus opinion is needed concerning this determinative issue of causation.  See McLendon, 20 Vet. App. at 79.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to determine whether the Veteran has a bilateral ear disorder - namely, otitis media and/or otitis externa.  And because of the cyclical manifestations of such conditions, when they are at times more symptomatic than at others, if possible, try to schedule this examination during an active ear infection or phase of the disease.  If an ear disorder is diagnosed, the examiner must then comment on the likelihood (very likely, as likely as not, or unlikely) this current ear disorder is related to the Veteran's military service or dates back to his service - recognizing that he was evaluated and treated several times while in service, including for otitis media in October 1994, otitis externa of the right ear and otitis media of the left ear in February 1995, otitis externa in July 1996, and Eustachian tube dysfunction in December 2003.  So the examiner must consider the history of these claimed conditions and the other pertinent evidence in the claims file. 

If the examiner determines that he or she cannot provide this requested opinion without resorting to mere speculation, then the examiner should discuss why this is not possible or feasible.  In particular, the examiner must comment on whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 


The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

2.  Also schedule a VA examination to determine whether the Veteran's asthma (diagnosed since his prior April 2005 VA examination), or any other respiratory disorder, is a result of his military service - including especially the likelihood (very likely, as likely as not, or unlikely) it is related to his exposure to asbestos during his service.  The exposure to asbestos already has been established, so an opinion is only needed concerning whether the asthma is a consequence or, instead, the result of other factors unrelated to the Veteran's military service.

If the examiner determines that he or she cannot provide this requested opinion without resorting to mere speculation, then the examiner must discuss why this is not possible or feasible.  In particular, the examiner must comment on whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 


The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

3.  As well, schedule a VA examination to determine the likelihood (very likely, as likely as not, or unlikely) the lesions on the Veteran's thighs are proximately due to, the result of, or chronically aggravated by steroid injections received for his service-connected low back disability.  To assist in answering this question, the examiner must review the claims file, including a complete copy of this remand, for the pertinent history.  

If the examiner determines that he or she cannot provide this requested opinion without resorting to mere speculation, then the examiner must discuss why this is not possible or feasible.  In particular, the examiner must comment on whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

4.  Then readjudicate these remaining claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


